Citation Nr: 1502722	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-36 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to an initial compensable evaluation prior to March 16, 2011 for lumbar spondylolysis and strain with dextroscoliosis.

2.  Entitlement to an initial increased evaluation in excess of 10 percent from March 16, 2011 for lumbar spondylolysis and strain with dextroscoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to April 2006, which included service in Southwest Asia.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted service connection for lumbar spondylolysis and strain with dextroscoliosis (rated noncompensable), effective May 1, 2006 (i.e., the date entitlement to VA compensation first arose).  The Veteran appealed the initial rating assigned to this orthopedic disability.  Consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for this disability for separate periods of time, from May 1, 2006, to the present, based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In November 2010, the Veteran, accompanied by his representative, appeared at the VA Central Office in Washington, D.C., to present oral testimony in support of his appeal before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In January 2011, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development, including scheduling the claimant for VA medical examinations of the service-connected disabilities at issue.  Following this development, the claim was readjudicated by the RO/AMC.  In a May 2012 rating decision, the RO/AMC granted, inter alia, a 10 percent evaluation for lumbar spondylolysis and strain with dextroscoliosis, effective March 16, 2011, but confirmed the noncompensable evaluation assigned prior to this date.  The case was returned to the Board in July 2012.

In a January 2014 appellate decision, the Board adjudicated the above matter.  The Veteran appealed this determination to the United States Court of Appeals for Veterans' Claims (Court) which, in December 2014, granted a joint motion of the appellant and the Secretary of VA to vacate that part of the January 2014 Board decision addressing the rating issues relating to the Veteran's service-connected lumbar spondylolysis and strain with dextroscoliosis.  The case was remanded to the Board in December 2014 for development and adjudication in compliance with the joint motion.  

FINDINGS OF FACT

1.  Prior to June 25, 2008, lumbar spondylolysis and strain with dextroscoliosis was manifested by subjective complaints of back pain with pain on motion and use, with no objective findings of para- or supraspinal muscle spasm on clinical examination, no clinically demonstrated compensable limitations on range of motion on objective testing, and no objective medical imaging evidence of degenerative changes of the lumbosacral spine.

2.  As of June 25, 2008, lumbar spondylolysis and strain with dextroscoliosis is manifested by subjective complaints of back pain with pain on motion and use, with objectively demonstrated para- and supraspinal muscle spasm with localized tenderness, X-ray evidence of mild facet arthropathy at L5-S1, and combined range of thoracolumbar spine motion greater than 120 degrees but not greater than 235 degrees.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable initial evaluation prior to June 25, 2008, for lumbar spondylolysis and strain with dextroscoliosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2014).  

2.  The criteria for a 10 percent evaluation (but no higher) for lumbar spondylolysis and strain with dextroscoliosis for the period from June 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5237 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

At the outset, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for a higher initial rating for lumbar spondylolysis and strain with dextroscoliosis is a downstream issue from the March 2007 rating decision, which established service connection for this disability and assigned the initial rating being contested and its effective date.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  To the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a higher initial evaluation now at issue, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service treatment records and post-service VA clinical records dated 2006 to 2011 have been obtained and associated with the claims file, including VA-authorized examinations of the disabilities at issue, which were conducted in May 2006, October 2006, and March 2011.  These allow the Board to consider the applicability of a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has also reviewed the VBMS and Virtual VA electronic information databases for any additional pertinent records.  The aforementioned VA examinations were performed by VA clinicians who reviewed the Veteran's claims file in conjunction with their examinations.  The examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The most recent examination in March 2011 was conducted at the behest of the Board, pursuant to its January 2011 remand.  The Board finds that the RO/AMC has substantially complied with the Board's remand instructions and therefore no additional remand for corrective action is necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned VLJ in a November 2010 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the November 2010 hearing, the presiding VLJ's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim.  See transcript of November 15, 2010 Board hearing.  Thus, the Board finds that the VLJ presiding over the November 2010 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.  

This case was returned to the Board from the Court in December 2014, pursuant to the Court's grant of a November 2014 joint motion of the appellant and the VA Secretary to vacate a January 2014 Board decision addressing the current matter on appeal and refer it back to the Board for readjudication consistent with the joint motion.  As will be discussed in the decision below, the Board's analysis and readjudication is in full compliance with the November 2014 joint motion.   

Having been provided by the Court with the opportunity to do so, neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of his claim.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an initial compensable evaluation prior to March 16, 2011 and an increased evaluation in excess of 10 percent from March 16, 2011 for lumbar spondylolysis and strain with dextroscoliosis.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

In evaluating musculoskeletal disabilities, such as the spine disability at issue, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40  and 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 , 4.45, and 4.59 (2014).  See Johnson  v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Veteran is service-connected for lumbar spondylolysis and strain with dextroscoliosis.  It is rated as lumbosacral strain under Diagnostic Code 5237 of 38 C.F.R. § 4.71a.  The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2014). 

The General Formula for rating disability of the thoracolumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.
Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5240 (2014).

At his Board hearing in November 2010, the Veteran testified, in pertinent part, that he was advised by his physician not lift more than 50 pounds so as to not aggravate his low back disability.  The Veteran testified that he was employed at the time as a driver in the Pentagon motor pool and that he accommodated his back disability by taking breaks to stretch out and rest his back as necessary.

Current medical records indicate that the Veteran used a TENS unit and Ibuprofen to treat his low back pain.  

As relevant, the clinical record, which includes VA examinations conducted in May 2006 and October 2006, outpatient treatment reports, and X-ray and MRI studies of the Veteran's spine, objectively and collectively demonstrates that for the period from May 1, 2006 to June 24, 2008, the Veteran's service-connected lumbar spondylolysis and strain with dextroscoliosis was manifested by subjective complaints of back pain with pain on motion and use, with no objective findings of para- or supraspinal muscle spasm on clinical examination, no clinically demonstrated compensable limitations of range of motion on objective testing using the above criteria in Diagnostic Code 5237 (including factoring in any additional limitation of motion or functional loss due to pain, weakness, and fatigue and following repetitive motion testing), and no objective medical imaging evidence of degenerative changes of the lumbosacral spine.  As such, the only disabling symptom associated with the low back disability that was demonstrated for this period was subjective pain that did not impose any limitation of motion to a compensable degree.  However, in the absence of any radiographic evidence of actual degenerative changes affecting the Veteran's lumbosacral spine, the Board cannot allow the assignment of even a minimal 10 percent evaluation under Diagnostic Code 5003-5010 for arthritis demonstrated on X-ray with characteristic pain on motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003-5010 (2014).  Furthermore, examinations and treatment reports for this period show that there was no para- or supraspinous muscle spasm present that would support an allowance of a 10 percent evaluation under Diagnostic Code 5237. 

The Board notes that in the November 2014 joint motion of the appellant and the VA Secretary for a partial vacatur of a January 2014 Board decision addressing this present issue, which was granted by the Court in December 2014, the parties demanded that the Board present additional detailed analysis in its reasons and bases as to why it found that there was no arthritic changes present in the veteran's thoracolumbar spine prior to June 25, 2008, to support an allowance of a 10 percent evaluation under Diagnostic Code 5003-5010.  The parties noted that an October 2006 radiology report referred to degenerative changes of the spine and requested that the Board reconcile this finding with its conclusions.  The Board thusly will present the following analysis and reasons and bases for its factual findings, in compliance with the parties' joint motion.

With regard to the report of a May 2006 VA examination, in which a diagnosis of "lumbar degenerative arthritis and strain" attributed to the Veteran's subjective complaints of painful back symptoms, the Board notes that notwithstanding the inclusion of the clinical word "arthritis" in the foregoing diagnosis, the report of a radiographic study of the Veteran's thoracic and lumbar spine, which was performed in May 2006 in conjunction with this examination, expressly found no arthritic changes present in the thoracic spine and made no notation of arthritic changes in the lumbar spine, while simultaneously noting the presence of a scoliotic convexity in the thoracic spine and a suspected spondylolysis of the pars interarticularis (which is defined by accepted medical authorities as congenital, but not a degenerative condition).  The Board therefore finds that there are no arthritic changes of the thoracolumbar spine objectively established by X-ray findings in the May 2006 VA examination, despite the inclusion of the term "arthritis" in the diagnosis presented.  Accordingly, the Veteran has not met the criteria for assignment of a 10 percent evaluation under Diagnostic Code 5003-5010, for lumbar spondylolysis and strain with dextroscoliosis manifested by painful but noncompensable limitation of motion, due to radiographically-confirmed arthritis of the thoracolumbar spine.

Similarly, with regard to the report of an October 2006 VA-authorized  examination, in which a specific history of "thoracic and lower back condition, residual from osteoarthritis" is stated, the Board notes that in the final diagnosis presented in this report, the aforementioned is specifically presented only as the Veteran's claimed condition and the ultimate diagnosis presented is dextroscoliosis manifested by subjective back pain, with no mention of osteoarthritis.  This determination is consistent with X-ray films obtained in October 2006, in conjunction with this examination, which expressly found no arthritic changes present in the thoracic spine and lumbar spine.  Thusly, the Board finds as a factual matter that there are no arthritic changes of the thoracolumbar spine objectively demonstrated on X-ray studies conducted in the course of the October 2006 VA-authorized examination, despite the inclusion of the term "osteoarthritis" in the specific history presented in the examination report.  Accordingly, the Veteran has not met the criteria for assignment of a 10 percent evaluation under Diagnostic Code 5003-5010, for lumbar spondylolysis and strain with dextroscoliosis manifested by painful but noncompensable limitation of motion, due to radiographically-confirmed arthritis of the thoracolumbar spine. 

However, the clinical evidence demonstrates that on June 25, 2008, a physical therapy note shows that the Veteran displayed spasm and tenderness on palpation of his para- and supraspinous muscles but had a normal gait when walking.  Although X-rays obtained on June 25, 2008, did not objectively demonstrate the presence of actual degenerative arthritic changes in his thoracolumbar spine, subsequent X-rays revealed degenerative changes of his lumbosacral spine in the form of bilateral mild facet arthropathy at L5-S1 in February 2009.  On VA examination in March 2011, motion testing revealed a combined range of thoracolumbar motion that was greater than 120 degrees but was not greater than 235 degrees, limited by pain.  Thusly, any of these three symptoms would support the assignment of a 10 percent evaluation under Diagnostic Code 5010-5237.  As the earliest objective demonstration of the actual presence of a qualifying symptom (in this case, muscle spasm) was shown on June 25, 2008, the Board finds that the assignment of a compensable 10 percent evaluation (but no higher) on this basis for lumbar spondylolysis and strain with dextroscoliosis is warranted.  Any doubt in this regard is to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds, however, that the clinical evidence does not support the assignment of the next higher evaluation of 20 percent provided by the schedule as the Veteran's lumbar spondylolysis and strain with dextroscoliosis is not manifested by any IVDS; limitation of forward flexion of the thoracolumbar spine to not greater than 60 degrees; or combined range of thoracolumbar spine motion to not greater than 120 degrees.  Although para- and supraspinous muscle spasm was demonstrated, this does not impose any alterations to the Veteran's gait, nor does it result in an abnormal spinal contour.  In this regard, although the Veteran is service-connected for dextroscoliosis, a June 2008 X-ray of his spine notes that there was no significant measurable lumbosacral scoliosis detected.  In view of the foregoing discussion, the Board concludes that the evidence does not warrant the assignment of an evaluation in excess of 10 percent for lumbar spondylolysis and strain with dextroscoliosis as the disabling symptoms associated with this back disability does not more closely approximate the criteria for a 20 percent evaluation under the applicable diagnostic code.  38 C.F.R. § 4.7 (2014).

Additional considerations.

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his service-connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate Diagnostic Code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which each of these disabilities is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

To the extent that a claim for individual unemployability based on the increased rating claim has been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board notes that the clinical evidence does not objectively demonstrate or otherwise indicate that the Veteran is unable to secure and follow a substantially gainful occupation solely by reason of his service-connected disabilities.  The facts of the case demonstrate that the Veteran is actively employed on a full-time basis in his chosen vocation as a professional motor vehicle driver at the present time.  As such, there is no basis to award individual unemployability under 38 C.F.R. § 4.16(a), or to refer this case to the Director of the Compensation and Pension Service for extraschedular consideration for individual unemployability, pursuant to 38 C.F.R. § 4.16(b) (2014).

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected thoracolumbar disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected lumbar spondylolysis and strain with dextroscoliosis has presented such an unusual or exceptional disability picture at any time between May 1, 2006 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned service-connected orthopedic disability.  Furthermore, the evidence clearly demonstrates that the Veteran, who is a professional driver by vocation, is able to pursue this career as driver for the Pentagon motor pool in spite of his back disability.  Marked interference with his ability to work in this capacity is not demonstrated, as his back disability is accommodated at his place of employment by taking breaks to rest his back as necessary.  The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the back disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's lumbar spondylolysis and strain with dextroscoliosis, standing alone, causes marked interference with his employment capacity.  Higher ratings are available for this disability, but for the reasons described in the above decision, these higher ratings were denied in each case.  The clinical evidence and medical opinions fail to show that the disability picture created by the Veteran's back disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to this disability adequately reflects the state of its impairment for the period to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.

ORDER

An initial compensable evaluation prior to June 25, 2008, for lumbar spondylolysis and strain with dextroscoliosis is denied.

A 10 percent evaluation (and no higher) for lumbar spondylolysis and strain with dextroscoliosis, effective June 25, 2008, is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


